Citation Nr: 1445185	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left upper extremity as secondary to a left shoulder disorder. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul D. Bradley, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the RO, in pertinent part, denied service connection for left hand neuropathy.  In an October 2012 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.

The Board notes that the Veteran also perfected an appeal for service connection for a right shoulder condition, as secondary to his service-connected left shoulder disability.  However, a January 2013 rating decision issued during the pendency of this claim, found that the previous July 2011 rating decision denying service connection for a right shoulder disability was clearly and unmistakably erroneous, and granted service connection for right rotator cuff tendonitis (claimed as right shoulder condition) with an evaluation of 20 percent effective December 16, 2010.  This represents a full grant of the benefit sought on appeal.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) of the Board.  The transcript of the hearing has been reviewed and is associated with the claims file.


A review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of these claims should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to final adjudication of the Veteran's remaining claims.

The Veteran was afforded a VA examination for his claimed left upper extremity neuropathy associated with his left shoulder disability.  The examiner indicated that the Veteran's condition was "unlikely related to" his service-connected left shoulder condition and was "more likely the result of" non-service-connected cervical degenerative disc disease stemming from "pre-military trauma."  Unfortunately, the examiner did not address whether any neuropathy of the left upper extremity was aggravated by the Veteran's service-connected left shoulder condition.  See 38 C.F.R. § 3.310 (2012).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Therefore, the Veteran should be provided another VA examination to determine the nature and likely etiology of his claimed neuropathy of the left upper extremity.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As concerning his claim for a TDIU, the Veteran maintains that his service-connected disabilities, including his acquired mental health disorder diagnosed as anxiety disorder with generalized anxiety and panic attacks, right rotator cuff tendonitis, left shoulder degenerative joint disease status post left shoulder dislocation, and residual left shoulder scar, render him unable to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Various examiners, in evaluating the Veteran, have opined that he is not precluded from certain types on employment.  For example the June 2010 VA general medical examiner determined that he would likely be able to maintain employment in a sedentary position, even when considering the limitation imposed by his service-connected disabilities.  However, at the time, the Veteran was not yet service connected for his psychiatric disability, for which he has been in receipt of a 70 percent rating since July 31, 2012.  The examiner did not, therefore, take into consideration this additional service-connected disability.  But see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  

The September 2012 VA examiner who evaluated the Veteran's scar and left shoulder disorder found that these disabilities did not render him incapable of preforming sedentary occupations.  The December 2012 examiner also concluded that his right shoulder disability did not preclude sedentary employment.  Additionally, in October 2012, the VA psychiatrist who performed the September 2012 VA examination provided an opinion that the Veteran's service-connected psychological disorder "does not preclude him from obtaining and maintaining substantially gainful employment."  These opinions, however, were unsupported by any rationale.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, these examiners do not appear to have taken into consideration the Veteran's educational and occupational history in making their determinations.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (A claim for TDIU must consider the Veteran's educational and occupational history.); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); Guerrieri v. Brown, 4 Vet. App. 467, 270-71 (1993); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

What remains unclear, then, is whether the Veteran actually being expected to work in a capacity that is within the confines of the limitations imposed by his service-connected disabilities, is truly a reasonable possibility or expectation given his level of education, prior work experience and training, etc., and whether such an occupation could be considered substantially gainful employment versus just marginal in comparison.

In this regard, the Board notes that, while the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . . ."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

 It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

But all of that said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed incapable of performing the physical and mental acts required by employment and is not based solely on whether he is unemployed or has difficulty obtaining employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since VA's Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  See 38 C.F.R. §§ 4.1, 4.15.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Additional comment is thus required to assist in making this important determination.  See Barr, 21 Vet. App. at 311 (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Accordingly, the Veteran should be provided a social and industrial survey to better address the determinative issue of employability.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Specifically, the examiner must determine whether the Veteran's service-connected disabilities (his acquired mental health disorder diagnosed as anxiety disorder with generalized anxiety and panic attacks, right rotator cuff tendonitis, left shoulder degenerative joint disease status post left shoulder dislocation, and residual left shoulder scar) preclude all forms of substantially gainful employment given his level of education, prior work experience and training, and individual circumstances, but not his advancing age and occupational impairment attributable to disabilities that are not service connected.  See Beaty v. Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); and Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (indicating that the Board cannot deny the Veteran's claim for a TDIU without producing evidence, as distinguished by mere conjecture, that the Veteran can perform work that is substantially gainful versus just marginal).

Further, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the Board observes that the Veteran's TDIU claim is inextricably intertwined with the claim of entitlement to service connection for neuropathy of the left upper extremity that is being remanded by the Board.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Essentially, the RO/AMC's decisions regarding this issue may affect the outcome and procedural posture of the Veteran's TDIU claim.  As such, this issue must be developed and adjudicated prior to consideration of the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding records of VA treatment dated since January 2013. 

2.  Upon receipt of all additional records, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any neuropathy of his left upper extremity.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand, the Virtual VA electronic claims processing system, and any lay assertions presented.  All indicated tests and studies should be conducted.

Following completion of the examination, the examiner must address the following questions:

a.  What are the current neurological conditions present in the Veteran's left upper extremity?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's period of service?

c.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is proximately due to or caused by the Veteran's service-connected left shoulder disability?

d.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) that the condition is aggravated by the Veteran's service-connected left shoulder disability?

Although the examiner must review the claims file, his/her attention is directed to the following:

*  The Veteran's June 2013 Board hearing testimony detailing his asserted neuropathic symptomatology affecting his left upper extremity;

*  The February 2012 VA Joints Examination diagnosing cervical degenerative disk disease with associated left arm neuropathy;

*  A December 2011 VA Chiropractic Clinic Note reflecting that the Veteran presented with complaints of left-sided total hand numbness and tingling, ascending up the mid forearm; 


*  An August 2011 Chiropractic Clinic Note noting left upper extremity numbness and providing the Veteran's history of left shoulder injury during active service and childhood motor vehicle accident.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

3.  Thereafter, provide the Veteran a VA social and industrial survey to further ascertain the impact of the Veteran's service-connected disabilities (including and acquired mental health disorder diagnosed as anxiety disorder with generalized anxiety and panic attacks, right rotator cuff tendonitis, left shoulder degenerative joint disease status post left shoulder dislocation, and residual left shoulder scar) on his ability to obtain and maintain substantially gainful (as opposed to just marginal) employment.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the survey, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must address the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities (including and acquired mental health disorder diagnosed as anxiety disorder with generalized anxiety and panic attacks, right rotator cuff tendonitis, left shoulder degenerative joint disease status post left shoulder dislocation, and residual left shoulder scar) would preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  The examiner is further advised that the claim must be considered in the context of the Veteran's individual circumstances, not whether an average person would be capable of obtaining or retaining substantially gainful employment.

The examiner is asked to consider the definitions of "substantially gainful" versus "marginal employment" as discussed above in the body of this remand.


If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the survey report.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



